                          IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO

RONNY DERRICK and ANGIE DERRICK,

        Plaintiffs,

v.                                                                               No. 17-cv-1245 RB/SMV

STANDARD NUTRITION COMPANY,
JOHN DOES 1–5, and XYZ CORPORATE
OR BUSINESS ENTITIES 1–5,

        Defendants,

and

STANDARD NUTRITION COMPANY,

        Counterclaimant,

v.

RONNY DERRICK and ANGIE DERRICK,

        Counter-defendants.

                              ORDER SETTING ORAL ARGUMENT

Date and time:                    Friday, October 19, 2018, at 9:30 a.m.

Matters to be heard:              Oral Argument on Plaintiff’s Motion to Extend [Doc. 55]

        IT IS ORDERED that oral argument is set on Plaintiff’s Motion to Extend [Doc. 55] for

Friday, October 19, 2018, at 9:30 a.m. Counsel shall call Judge Vidmar’s “Meet Me” line at

(505) 348-2357 to connect to the proceedings.1 The parties must be prepared to discuss the



1
 The “Meet Me” line accepts no more than five incoming telephone lines at a time. Counsel shall coordinate with
each other prior to the conference to ensure that no more than five incoming telephone lines are utilized.
timing of the circumstances relevant to whether good causes for an extension exists, including,

but not limited to:

   1) The dates when Plaintiffs first contacted the eastern New Mexico veterinarian, when the
       eastern New Mexico veterinarian performed her test, and when Plaintiffs learned an
       alternative test would be required. Plaintiffs must provide the eastern New Mexico
       veterinarian’s name.
   2) The date Colorado State University’s Veterinary Teaching Hospital received Plaintiffs’
       horses for examination.     Plaintiffs must also provide all dates they spoke with the
       Veterinary Teaching Hospital regarding the scheduling, transport, treatment, and
       examination of Plaintiffs’ horses. Plaintiffs must provide the date when the Hospital
       completed all examinations and testing.
   3) The dates of the deposition of the feed mill’s director of operations and when the court
       reporter informed the parties that she was too sick to finish the deposition transcript. The
       parties must also provide the name of the feed mill director and the date on which they
       will continue his deposition.
   4) The dates Plaintiffs first disclosed to Defendant the names and expert reports of Mr. Ellis
       and Dr. Box.
   5) The dates Plaintiffs approached each potential expert, including, but not limited to: state
       veterinarian Orton, Bo Brock, Clinton Roof, and Lee Gutierrez.
   6) All logistical details regarding the scheduling and rescheduling of Mr. Floyd’s
       deposition.
   7) All dates Plaintiffs’ counsel discussed with defense counsel Plaintiffs’ need for more time
       to disclose experts.
       IT IS SO ORDERED.



                                                     _____________________________
                                                     STEPHAN M. VIDMAR
                                                     United States Magistrate Judge



                                                 2
